Case 2:16-cv-00031-SPL-DMF Document 249-1 Filed 02/26/19 Page 1 of 4




                                    EXHIBIT A
                  Case 2:16-cv-00031-SPL-DMF Document 249-1 Filed 02/26/19 Page 2 of 4
Sean Woods <swoods@millsandwoods.com>                                                        Wed, Feb 20, 2019 at 12:28 PM
To: Jordan Wolff <jwolff@millsandwoods.com>, Liz Small <esmall@millsandwoods.com>, "Smith, Michael B. {PHX)"
<Michael.Smith@lewisbrisbois.com>, "Denise H. Troy" <DTroy@dickinson­wright.com>

 Michael / Denise ­ 
  
 I need to clarify for Judge Fine your respective positions on our motion for extension of time.
  
 I've attached her order here.
  
 Please let me know so that I may file a clarification notice with the Court.
  
 Thanks,
            
 ­­ 
     
 SEAN WOODS
 PARTNER
 MILLS + WOODS LAW PLLC
 5055 N. 12th St.
 Suite 101
 Phoenix, Arizona 85014
 d: 480.999.4557
 f: 480.999.4750
 swoods@millsandwoods.com
  
  
 This electronic mail contains information from the MILLS + WOODS Law Firm that may be conﬁdential and privileged. The
 information is solely for the intended recipient. If you are not the intended recipient, you are advised that any disclosure,
 copying, distribution or use of this message, its contents or any attachments is prohibited. If you have received this message
 in error, please notify the sender immediately by telephone at 480.999.4557 or by electronic mail swoods@millsandwoods.com.
  
       show_temp (1).pdf
       97K               


Denise H. Troy <DTroy@dickinson­wright.com>                                               Wed, Feb 20, 2019 at 1:10 PM
To: Sean Woods <swoods@millsandwoods.com>, Jordan Wolff <jwolff@millsandwoods.com>, Liz Small
<esmall@millsandwoods.com>, "Smith, Michael B. {PHX)" <Michael.Smith@lewisbrisbois.com>


 I do not oppose the motion. 
 [Quoted text hidden]

  

 Denise H. Troy Member
                       

 1850 N. Central Avenue         Phone 602­285­5097
 Suite 1400             
                                Mobile 602­300­2948
            
 Phoenix AZ 85004
                                Fax     844­670­6009
                                Email DTroy@dickinsonwright.com




  

  

  
  
 The information contained in this e­mail, including any attachments, is confidential, intended only for the named recipient(s), and may be legally privileged. If you are
 not the intended recipient, please delete the e­mail and any attachments, destroy any printouts that you may have made and notify us immediately by return e­mail. 
                                                                                                                                                                           
                 Case 2:16-cv-00031-SPL-DMF Document 249-1 Filed 02/26/19 Page 3 of 4
 Neither this transmission nor any attachment shall be deemed for any purpose to be a "signature" or "signed" under any electronic transmission acts, unless otherwise
 specifically stated herein. Thank you.
                                        



Smith, Michael B. {PHX) <Michael.Smith@lewisbrisbois.com>                                  Wed, Feb 20, 2019 at 4:58 PM
To: Sean Woods <swoods@millsandwoods.com>, Jordan Wolff <jwolff@millsandwoods.com>, Liz Small
<esmall@millsandwoods.com>, "Denise H. Troy" <DTroy@dickinson­wright.com>


 CHC Defendants do oppose the motion. 
  
  

                                                      Michael B. Smith
                                                      Partner          
                                                               
                                                      Michael.Smith@lewisbrisbois.com

                                                      T: 520.399.6985  F: 602.385.1051 

 Phoenix Plaza Tower II
 2929 North Central Avenue, Suite 1700, Phoenix, AZ 85012  |  LewisBrisbois.com

 Representing clients from coast to coast. View our locations nationwide.
  
 This e-mail may contain or attach privileged, conﬁdential or protected information intended only for the use of the intended recipient. If you are not the
 intended recipient, any review or use of it is strictly prohibited. If you have received this e-mail in error, you are required to notify the sender, then delete
 this email and any attachment from your computer and any of your electronic devices where the message is stored.


 From: Sean Woods [mailto:swoods@millsandwoods.com] 
 Sent: Wednesday, February 20, 2019 12:28 PM                 
                                                  
 To: Jordan Wolff; Liz Small; Smith, Michael B. {PHX); Denise H. Troy
 Subject: [EXT] Do you oppose our motion?                             

  

     External Email
 [Quoted text hidden]



Denise H. Troy <DTroy@dickinson­wright.com>                                               Thu, Feb 21, 2019 at 2:56 PM
To: Sean Woods <swoods@millsandwoods.com>, Jordan Wolff <jwolff@millsandwoods.com>, Liz Small
<esmall@millsandwoods.com>, "Smith, Michael B. {PHX)" <Michael.Smith@lewisbrisbois.com>


 Sean
  
 I misspoke yesterday.  I will be opposing the motion to extend. 
  
  

 Denise H. Troy Member
                       

 1850 N. Central Avenue       Phone 602­285­5097
 Suite 1400             
                              Mobile 602­300­2948
            
 Phoenix AZ 85004
                              Fax     844­670­6009
                              Email DTroy@dickinsonwright.com
Case 2:16-cv-00031-SPL-DMF Document 249-1 Filed 02/26/19 Page 4 of 4
